DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s After Final Amendment, filed 2/4/21, which has been entered.  The amendment places the claims in condition for allowance as all previous rejections under 35 USC 112 have been overcome and claims 9 and 12 have been incorporated into claim 1. 
Allowable Subject Matter
Claims 1-3, 5-8, 10-11 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination fails to teach an oral care refill head comprising a head portion with an elastomeric prophy cup comprising an elastomeric cup portion and elastomeric base portion which forms a peripheral side of the head, the head further comprising a support portion formed of hard plastic with a hole there through, the elastomeric prophy cup being integrally formed of a single unitary mass of elastomeric material with an elastomeric pad forming a portion of the rear surface of the head, and  an elastomeric post connecting the pad to the cup extending through the through hole, and wherein the cup is non-rotatably mounted to the head and the head is non-rotatably mounted to the sleeve as required, in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/EDWARD MORAN/Primary Examiner, Art Unit 3772